ORDER
The records in the office of the Clerk of The Supreme Court show that, on November 8, 1979, Stuart Robert Sheres was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Clerk of The Supreme Court, dated March 29,1982, Stuart Robert Sheres submitted his resignation from the South Carolina Bar. Mr. Sheres’ letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Stuart Robert Sheres be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
*590March 29, 1982
Clerk of The Supreme Court Supreme Court of South Carolina Post Office Box 2138 Columbia, South Carolina 29202
Dear Madame Clerk:
I do hereby resign from the South Carolina Bar effective immediately. I do so reluctantly, but I have not been able to comply with the regulations two and six of the mandatory continuing legal education requirements of the South Carolina Supreme Court and would find it much more honorable to resign than to be suspended from the South Carolina Bar. I feel in the three years that I have been a member of the South Carolina Bar that I have acquitted myself honorably and with integrity and if it should come to pass that I wish to seek re-admittance to the South Carolina Bar, I hope that my application will be favorably looked upon. I have been employed for the last three years as an assistant state attorney for Hillsborough County in Tampa, Florida, and my work as a prosecuting attorney has left little time for the seminars the South Carolina Bar requires.
As I stated above, this resignation is with great reluctance and I hope the Supreme Court of South Carolina will understand my position. It has been my great honor and privilege to have been a member of the South Carolina Bar.
Sincerely yours,
/s/Stuart Sheres Stuart Sheres Assistant State Attorney